EXHIBIT Share Exchange Agreement SHARE EXCHANGE AGREEMENT by and among LAS PALMAS MOBILE ESTATES and the shareholders of ADVANCED FIBERGLASS TECHNOLOGIES, INC. and ADVANCED FIBERGLASS TECHNOLOGIES, INC. Dated as of June 26, 2008 TABLE OF CONTENTS Page THE SHARE EXCHANGE 1 1.1 The Share Exchange 1 1.2 Effective Date 1 1.3 Exchange of AFT Common Stock 1 1.4 Exchange of Certificates 1 1.5 Reporting of Share Exchange 1 1.6 Board of Directors of LPME 1 THE CLOSING 1 2.1 Time and Place of Closing 1 2.2 Obligations of the AFT Shareholders at or Prior to the Closing 1 2.3 Obligations of LPME at or Prior to the Closing 2 REPRESENTATIONS AND WARRANTIES OF THE AFT SHAREHOLDERS 2 3.1 Organization and Qualification 2 3.2 Capitalization 2 3.3 Subsidiaries and Affiliates 2 3.4 Options or Other Rights 2 3.5 Ownership of Shares 3 3.6 Validity and Execution of Agreement 3 3.7 No Conflict 3 3.8 Consents and Approvals 3 3.9 Violation of Laws, Permits, etc. 3 3.10 Books and Records 4 3.11 AFT Financial Statements 4 3.12 Undisclosed Liabilities 4 3.13 Title to Property; Encumbrances 4 3.14 Taxes 4 3.15 Litigation 5 3.16 Contracts and Other Agreements 5 3.17 Accounts Receivable and Accounts Payable 5 3.18 Compensation Arrangements; Officers and Directors 6 3.19 ERISA 6 3.20 Operations 6 3.21 Intangible Property and Intellectual Property 7 3.22 Employee Relations 7 3.23 Insurance 7 3.24 Licenses and Permits 8 3.25 Brokers 8 3.26 Acquisition of LPME Shares 8 3.27 Disclosure 8 REPRESENTATIONS AND WARRANTIES OF LPME 8 4.1 Organization and Qualification 8 4.2 Capitalization 8 4.3 Subsidiaries and Affiliates 9 4.4 Options or Other Rights 9 4.5 Validity and Execution of Agreement 9 4.6 No Conflict 9 4.7 Consents and Approvals 9 4.8 Violation of Laws, Permits, etc. 9 4.9 Books and Records 10 4.10 LPME Financial Statements 10 4.11 Undisclosed Liabilities 10 4.12 Title to Property; Encumbrances 10 4.13 Taxes 10 4.14 Litigation 11 4.15 Contracts and Other Agreements 11 4.16 Compensation Arrangements; Officers, Directors and Employees 11 4.17 ERISA 11 4.18 Operations 11 4.19 Brokers 12 4.20 Approval of Share Exchange 12 4.21 SEC Reporting Status 13 4.22 Investment Company 13 4.23 OTC Bulletin Board Status 13 4.24 Disclosure 13 ACTIONS PRIOR TO CLOSING 13 5.1 Corporate Examinations and Investigations 13 5.2 Conduct of Business 13 5.3 Preservation of Business 13 5.4 Advice of Changes 14 5.5 OTC Bulletin Board 14 5.6 SEC Reports 14 5.7 Other Agreements 14 CONDITIONS PRECEDENT TO CLOSING 14 6.1 Conditions Precedent to the Obligations of LPME to Complete the Closing 14 6.2 Conditions Precedent to the Obligations of the AFT Shareholders to Complete the Closing 15 POST-CLOSING COVENANTS 16 7.1 Further Information 16 7.2 Record Retention 16 7.3 Post-Closing Assistance 16 7.4 SEC Reporting 17 TERMINATION OF AGREEMENT 17 8.1 Termination 17 8.2 Survival After Termination 17 8.3 Energy Composites Corp. 17 MISCELLANEOUS 17 9.1 Expenses 17 9.2 Further Assurances 17 9.3 Notices 18 9.4 Arbitration 18 9.5 Publicity 18 9.6 Entire Agreement 19 9.7 Waivers and Amendments 19 9.8 Governing Law 19 9.9 Binding Effect, No Assignment 19 9.10 Counterparts 19 9.11 Exhibits and Schedules 19 9.12 Effect of Disclosure on Schedules 19 9.13 Headings 19 9.14 Severability of Provisions 19 THIS SHARE EXCHANGE AGREEMENT (this “Agreement”) is entered into as of June 26, 2008, by and among LAS PALMAS MOBILE ESTATES, a Nevada corporation (“LPME”), the JAMIE LEE
